Citation Nr: 1822645	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-18 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty in the Navy from February 1969 to May 1970, including in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, that reopened and denied the Veteran's claim for entitlement to service connection for erectile dysfunction on a de novo basis.  

The November 2011 RO decision (noted above) reopened and denied the Veteran's claim for entitlement to service connection for erectile dysfunction on a de novo basis.  Service connection, however, was previously denied in a final May 2008 RO decision.  Thus, the Board must address whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for erectile dysfunction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In February 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

As discussed above, the Board observes that service connection for erectile dysfunction was previously denied in a final May 2008 RO decision.  The Board finds, however, that new and material evidence has been received to reopen this claim pursuant to 38 C.F.R. § 3.156(a).  Therefore, this decision will address the merits of the underlying service connection claim.  

In January 2018, the Board requested a Veterans Health Administration (VHA) opinion, and the VHA opinion was obtained in April 2018.  As the VHA opinion is fully favorable to the Veteran, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the VHA opinion and the Board will decide the matter accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's erectile dysfunction is caused by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Veteran is service-connected for ischemic heart disease (coronary artery disease, status post a myocardial infarction).  He is also service-connected for diabetes mellitus (diabetes mellitus, type 2).  

The Veteran contends that he has erectile dysfunction that is related to service, or, more specifically, that is related to his service-connected ischemic heart disease and diabetes mellitus.  He specifically maintains that the medication he takes for his service-connected ischemic heart disease causes or aggravates his erectile dysfunction.  He reports that the medications he takes for his service-connected ischemic heart disease and his non-service-connected hypertension and high cholesterol are the same medications.  He indicates that he has submitted a statement from a private physician relating his erectile dysfunction to those medications.  The Veteran also asserts that his service-connected diabetes causes or aggravates his erectile dysfunction.  

The Veteran served on active duty in the Navy from February 1969 to May 1970, including in the Republic of Vietnam.  Therefore, exposure to Agent Orange is conceded.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of erectile dysfunction.  

Post-service private and VA treatment records show treatment for erectile dysfunction on numerous occasions.  

The Board found that the private medical opinions of record were insufficient to decide the Veteran's claim on the merits and in January 2018 sought an opinion from a VHA expert as to the etiology of the Veteran's erectile dysfunction.  

An April 2018 VHA opinion was provided by an urologist.  The VHA expert indicated that it was at least as likely as not that the Veteran's service-connected diabetes mellitus caused, alone or in the aggregate, and aggravated, his erectile dysfunction.  The Board finds that opinion provided by the VHA expert is the most probative opinion of record.  The Board therefore finds that the Veteran's erectile dysfunction is due to or the result of his service-connected diabetes mellitus.  Thus, secondary service connection is warranted.  See 38 C.F.R. § 3.310.  As the Board has granted secondary service connection it need not address direct service connection, or any other theories for service connection, in this matter.  


ORDER

Service connection for erectile dysfunction is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


